PER CURIAM.
Jerry L. Gent appeals the district court’s order denying his motion for in forma pauperis status and dismissing his complaint as frivolous. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal as frivolous. We deny Gent’s motion for leave to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.